Citation Nr: 1701311	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected neck disability.

 2.  Entitlement to service connection for a right leg disability, to include as secondary to a back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida, United States Department of Veteran Affairs (VA) Regional Office (RO).

The Board previously remanded these matters, most recently in November 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2015 Board remand, a VA supplemental clinical opinion was obtained in December 2015; however, the opinion rendered by the examiner is inadequate.

As the VA examiner did not provide an adequate rationale for the opinion, there has not been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion must be obtained to clarify these issues.

Back Disability

In discussing the etiology of the Veteran's back condition the VA examiner stated that the Veteran's low back condition was "less likely as not" secondary to his military service or to his service-connected present neck condition.  The VA examiner does not address if the Veteran's back condition was aggravated by his service connected neck condition, and fails to provide sufficient rationale as to whether it was caused by his service-connected neck disability.  

The examiner should consider the January 1994 radiology report from the Lake City, FL VA Medical Center showing a normal lumbosacral spine x-ray following an auto accident, and lay evidence from the Veteran including photographs that his competitive weight lifting in service led to back pain.        

Right Leg

Because the Veteran contends that his right leg disability is related to his back condition, the Board finds that the Veteran's claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1991). Thus, on remand, if the examiner opines that the Veteran's back condition is attributable to a service-connected disability, the examiner should also provide a secondary service connection opinion regarding the Veteran's right leg disability.

Accordingly, the case is REMANDED for the following action:

	1. Return the Veteran's claims file to the examiner who provided the Veteran's December 2015 VA opinion for an addendum opinion or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's entire VA claims file, including the Veteran's service treatment records.  The VA clinician is requested to specifically address the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back condition was caused by, the result of, or aggravated by his service-connected neck condition.

The clinician should consider the pertinent evidence to include: (i) the January 1994 radiology report from the Lake City, FL VA Medical Center showing a normal lumbosacral spine x-ray following an auto accident, and (ii) lay evidence including photographs from the Veteran that his competitive weight lifting in service led to back pain.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(b)  If, and only if, a back disability is found to be the result of a service connected neck disability, the examiner should opine to whether it is at least as likely as not (50 peccant probability or greater) that the Veteran's right leg condition was caused by, the result of, or aggravated by his back condition. 

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must so state and provide reasoning as to why an opinion cannot be given.

2.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




